DISMISS and Opinion Filed April 12, 2022




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-01162-CV

      ELVIS E. JONES AND FANNIE SHADENA JONES, Appellants
                              V.
        DALLAS COUNTY, PARKLAND HOSPITAL DISTRICT,
       DALLAS COUNTY COMMUNITY COLLEGE DISTRICT,
         DALLAS COUNTY SCHOOL EQUALIZATION FUND,
         DALLAS INDEPENDENT SCHOOL DISTRICT, AND
                    CITY OF DALLAS, Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. TX-21-00214

                        MEMORANDUM OPINION
        Before Chief Justice Burns, Justice Molberg, and Justice Goldstein
                         Opinion by Chief Justice Burns
      Before the Court is appellants’ motion to dismiss the appeal. We grant the

motion and dismiss the appeal without prejudice. See TEX. R. APP. P. 42.1(a)(1).




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE
211162F.P05
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

ELVIS E. JONES AND FANNIE                  On Appeal from the 68th Judicial
SHADENA JONES, Appellants                  District Court, Dallas County, Texas
                                           Trial Court Cause No. TX-21-00214.
No. 05-21-01162-CV        V.               Opinion delivered by Chief Justice
                                           Burns. Justices Molberg and
DALLAS COUNTY, PARKLAND                    Goldstein participating.
HOSPITAL DISTRICT, DALLAS
COUNTY COMMUNITY
COLLEGE DISTRICT, DALLAS
COUNTY SCHOOL
EQUALIZATION FUND, DALLAS
INDEPENDENT SCHOOL
DISTRICT, AND CITY OF
DALLAS, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITHOUT PREJUDICE.

       It is ORDERED that appellees DALLAS COUNTY, PARKLAND
HOSPITAL DISTRICT, DALLAS COUNTY COMMUNITY COLLEGE
DISTRICT, DALLAS COUNTY SCHOOL EQUALIZATION FUND, DALLAS
INDEPENDENT SCHOOL DISTRICT, AND CITY OF DALLAS recover their
costs of this appeal from appellants ELVIS E. JONES AND FANNIE SHADENA
JONES.


Judgment entered April 12, 2022

                                     –2–